DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 6/7/21, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bove et al (US2015/0148335).
Discloses torasimide formulations (claim 11) with organic solvents, such as propylene glycol, glycerol, and propanol (¶ 95 and claim 27) at an amount from about 1wt% to about 99.94 wt% (claim 28). Buffering agents are disclosed (¶ 115). Sodium hydroxide is disclosed as a known pH modifier (¶ 167). Various viscosity modifiers are disclosed, including gums, povidone, silica, etc (¶ 89). Flavor enhancers, such as sweeteners, are disclosed (¶ 91). Among the diseases treatable by the composition include cardiac disease such as congestive heart failure (¶ 23). The formulations were prepared using conventional methods, such as varying the pH of the water, adding the active, and mixing (¶¶ 118, 133, and 137). The liquid formulations are put in a container with a system for administration, such as a syringe or other dosing device (¶ 50). The formulations may be administered as veterinary or human pharmaceutical formulations (claim 31).

Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 
Further, while the prior art does not specifically disclose a bottle as the container, where the administration system includes a syringe, it would have been obvious to transport the formulation in a bottle for loading into a syringe at a later time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612